Citation Nr: 1410850	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-31 572A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE


Entitlement to an initial compensable rating for diabetic retinopathy of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION


The Veteran had active service from September 1968 to November 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Hartford, Connecticut Regional Office (RO).  


FINDING OF FACT

On February 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


